UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
IN RE ALUMINUM WAREHOUSING                                         :
ANTITRUST LITIGATION                                               :
                                                                   : Case No. 1:13-md-02481 (PAE)
This document relates to:                                          :
                                                                   :
ALL ACTIONS                                                        :
                                                                   :
                                                                   :
                                                                   :
                                                                   :
                                                                   :
                                                                   :
                                                                   :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
-
                                             NOTICE OF APPEARANCE

                PLEASE TAKE NOTICE that the undersigned hereby respectfully enters his

appearance as counsel on behalf of defendant Access World (USA) LLC in the above-captioned

matter. The undersigned certifies that he is admitted to practice before this Court and requests

that all subsequent papers be served on him at the address below.



Dated: October 3, 2019
       New York, New York


                                                     /s/ Boris Bershteyn
                                                     Boris Bershteyn
                                                     SKADDEN, ARPS, SLATE,
                                                       MEAGHER & FLOM LLP
                                                     Four Times Square
                                                     New York, New York 10036
                                                     (212) 735-3834
                                                     boris.bershteyn@skadden.com

                                                     Counsel for Access World (USA) LLC
                                                     (f/k/a Pacorini Metals USA, LLC)
